743 A.2d 911 (2000)
CONSULTING ENGINEERS, INC. and Paul K. Goldberg, Appellants,
v.
INSURANCE COMPANY OF NORTH AMERICA, Selective Way Insurance Company and Lucjan Zlotnicki and Andrei Neuman, Appellees.
Supreme Court of Pennsylvania.
January 19, 2000.
Before FLAHERTY, C.J., and ZAPPALA, CAPPY, CASTILLE, NIGRO, NEWMAN and SAYLOR, JJ.

ORDER
PER CURIAM:
AND NOW, this 19 th day of January, 2000, the decision of the Superior Court is affirmed on the basis of its opinion. Consulting Engineers, Inc. v. Insurance Company of North America, 710 A.2d 82 (Pa.Super.1998).